Citation Nr: 0533263	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
service connection for PTSD. 

The Board remanded the case to the RO in October 2003 for 
additional development.  That development has been 
accomplished, and the case is once again before the Board for 
review. 


FINDING OF FACT

Medical evidence links the veteran's diagnosis of PTSD to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110, 
5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.



I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in December 1999 and August 2001, a statement of the case 
(SOC) issued in May 2001, supplemental statements of the case 
(SSOCs) issued in January 2002 and May 2005, as well as an 
April 2004 letter by the RO and a May 2005 letter by the 
Appeals Management Center (AMC).  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The RO also completed 
the instructions in the Board's October 2003 remand by 
attempting to verify his in-service stressors.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he suffers from PTSD as a result of 
stressors he experienced while serving in Vietnam.  For the 
reasons set forth below, the Board finds that the evidence 
supports the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, there is no evidence that the veteran engaged 
in combat with an enemy force.  The veteran's primary 
military occupational specialty (MOS) was a Finance 
Specialist, and his secondary MOS was a Company Clerk.  His 
medals include the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Army Commendation Medal for 
"exceptionally meritorious service in support of military 
operations against communist aggression in the Republic of 
Vietnam" during the period February 1970 to March 1971.  
However, he was not awarded the Combat Infantryman Badge, the 
Purple Heart Medal, or any other award associated with valor 
or heroism shown while engaged with an enemy force.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The record in this case shows that the veteran has been 
diagnosed with PTSD although the majority of the veteran's 
stressors have not been verified.  In a statement received in 
October 1998, the veteran indicated that he witnessed an 
explosion at a helicopter pad at Cu Chi Base Camp in 1970.  
According to the veteran, the helicopter pad had been 
infiltrated from a nearby underground tunnel.  The veteran 
also mentioned that a soldier had been killed at that base.  
However, the veteran did not provide the soldier's name or 
the date of the incident.  

Treatment records from the Family and Youth Counseling agency 
show that the veteran began receiving treatment for PTSD in 
1991.  VA treatment records also show treatment for PTSD.  Of 
particular relevance, a March 1998 treatment record lists a 
diagnosis of PTSD, chronic.  His claimed stressors at that 
time included participating in ambush patrols, guard duty, 
and body counts.  The veteran also reported recurrent 
intrusive memories of traumatic events involving near misses 
from incoming mortar and body counts.  

The veteran testified before a hearing officer at the RO in 
October 2001 concerning his alleged in-service stressors.  He 
testified that he was stationed at Cu Chi base, with 
temporary duty assignments at five nearby bases where he 
helped transport wounded and dead soldiers.  He stated that 
his stressors included transporting and loading body bags, 
witnessing the explosion of a helicopter pad, traveling out 
to the field to issue paychecks to soldiers, and having his 
base come under mortar attacks including one incident in 
which two friends were killed.  However, he stated that he 
did not actually witness their deaths and could not recall 
their names. 

At a July 2002 Board hearing, the veteran testified that he 
worked as a company clerk for an infantry unit and that his 
duties also included handling body bags, bunker-line guard 
duty, and traveling to various fire bases to issue paychecks, 
which would occasionally place him in the line of fire. 

In a May 2005 memorandum, the Center for Unit Records 
Research (CURR) indicated that they had reviewed the 
Operational Reports-Lessons Learned (OR-LLs) submitted by the 
25th Inf. Div. for the period from February to October of 
1970.  These records revealed that elements of the 2nd 
Battalion, 22nd Infantry, to which the veteran was assigned, 
received small arms fire and automatic weapons fire from an 
unknown number of enemy 7.5 kilometers from Kampong Trach, 
Cambodia.  On May 21, 1970, elements of the 2nd Battalion, 
22nd Infantry received small arms fire from an unknown number 
of enemy soldiers southeast of Tam Am in Cambodia, resulting 
in four U.S. soldiers wounded in action and one Kit Carson 
Scout wounded in action.  The U.S. forces returned with 
organic weapons and killed five enemy soldiers.  The OR-LLs 
further revealed that Cu Chi Base Camp, the base camp 
location of the 25th Inf. Div., received a 122 mm rocket on 
October 15, 1970, which resulted in one U.S. soldier wounded 
in action and light damage to two buildings.  However, CURR 
was unable to confirm that a helicopter pad was destroyed, 
that the veteran traveled with a pay specialist to fire bases 
that came under enemy attack, or that he participated in body 
bag and morgue detail.

In a statement dated in May 2005, the veteran indicated that 
his stressors included handling body bags, being on duty when 
a heliport was attacked and destroyed, and participating in a 
campaign to clean up the Ho Chi Minh trail in Cambodia in 
1970.  

Based on the foregoing, it appears that only one of the 
veteran's stressor has been verified.  The CURR was unable to 
confirm that a helicopter pad was destroyed, that the veteran 
traveled with a pay specialist to fire bases that came under 
enemy attack, or that he participated in body bag and morgue 
detail.  Although CURR indicated that elements of the 2nd 
Battalion, 22nd Infantry received small arms fire while 
traveling near Cambodia, there is no evidence to verify that 
the veteran was personally involved in those missions.  

However, the Board notes that CURR did confirm that Cu Chi 
Base Camp came under rocket attack on October 15, 1970, which 
resulted in one U.S. soldier wounded in action and light 
damage to two buildings.  The veteran has indicated that his 
stressors included near misses from incoming mortars while 
stationed at Cu Chi Base.  The Board notes that the fact that 
he was stationed with a unit that was present when the 
asserted events occurred would strongly suggest that he was, 
in fact, exposed to those events.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).  There need not be corroboration of 
every detail of the veteran's participation.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  The Board notes further 
that the diagnosis of PTSD appears to be based on both the 
verified incident in which the veteran's base camp came under 
attack as well as unverified incidents in which he 
purportedly came under enemy attack during temporary duty, 
witnessed the destruction of a helicopter pad, and 
participated in body bag detail.  

Thus, there appear to be a balance of positive and negative 
evidence concerning the issue of a nexus between the 
diagnosis of PTSD and a verified in-service stressor.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, the Board finds that service connection for PTSD 
is warranted.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


